             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:11-cr-00084-MR-DLH


UNITED STATES OF AMERICA, )
                            )
              Plaintiff,    )
                            )
     vs.                    )               ORDER
                            )
MARIO CLOTINHO GOMES,       )
                            )
              Defendant.    )
___________________________ )

     THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of his term of

supervised release and a motion for permission to apply for a passport.

[Doc. 78]. The Government has advised the Court’s chambers that it does

not oppose the Defendant’s motion.

     On February 29, 2012, the Defendant was found guilty by a jury of

multiple counts of wire fraud and wire fraud conspiracy. He was sentenced

on December 18, 2013 to a term of 52 months’ imprisonment to be followed

by three years of supervised release. [Doc. 43]. An Amended Judgment

was subsequently entered ordering the Defendant to pay $878,000.00 in

restitution. [Doc. 65]. The Defendant commenced his term of supervised

release on November 13, 2017.
      In order to terminate a defendant’s term of supervised release, the

Court must be “satisfied that such action is warranted by the conduct of the

defendant and the interest of justice.” 18 U.S.C. § 3564(c). Upon careful

consideration of the record, the Court is not satisfied that termination of the

Defendant’s term of supervised release is warranted at this time.                    The

Defendant has completed a little over half of his term of supervised release.

He still has a significant outstanding restitution obligation. Therefore, barring

extraordinary circumstances, the Court would not terminate supervision at

such an early stage.1         Accordingly, the Court declines to exercise its

discretion to terminate the Defendant’s term of supervised release at this

time. The Court will, however, give the Defendant permission to apply for a

new passport. If and when the Defendant obtains a new passport, he may

then request permission from his supervising probation officer and this Court

to travel.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter [Doc. 78], which the Court construes as a motion for early termination

of the term of supervised release, is DENIED. The Defendant’s term of

supervised release shall continue as originally sentenced.



1It is also noted that the Defendant’s probation officer has not responded to the Court to
provide his input regarding this request.
     IT IS FURTHER ORDERED that the Defendant’s request for

permission to apply for a passport [Doc. 78] is GRANTED.

     The Clerk is directed to serve a copy of this Order on the Defendant,

counsel for the Government, and the United States Probation Office for the

Northern District of Georgia.

     IT IS SO ORDERED.

                                Signed: July 3, 2019




                                            3
